Case 7:16-cr-00476-VB Document 38 Filed 03/11/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee eee ee ee eee ee erry x

UNITED STATES OF AMERICA :

y ORDER

EDWARD DIAZ, 16 CR 476 (VB)
Defendant.

w--- x

 

By letter dated March 1, 2021 (Doc. #37), defendant Edward Diaz seeks a reduction of
sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). He also seeks the appointment of counsel for
that purpose.

There is no constitutional right to the appointment of counsel for such a motion, and
whether to appoint counsel is a matter within the Court’s discretion. Here, defendant’s former
counsel has contacted the Court and offered to accept appointment in this case. Accordingly,
defendant’s application to appoint counsel is granted, and Jason I. Ser, Esq., of the Federal
Defenders office is re-appointed as defendant’s attorney.

By March 25, 2021, Mr. Ser shall file a supplemental motion pursuant to Section
3582(c)(1)(A)(i). By April 8, 2021, the government shall file a response. No reply will be
permitted without prior Court permission, which the Court is unlikely to grant.

Dated: March 11, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
